IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00255-CV

RAYMOND THIBODEAU,
                                                             Appellant
v.

DODEKA, LLC,
                                                             Appellee


                           From the 413th District Court
                              Johnson County, Texas
                            Trial Court No. C201100407


                                       ORDER


       Appellant’s brief was due September 27, 2013. It was not filed. A late brief

notice was sent to appellant by the Clerk of this Court on October 7, 2013. On the same

date, appellant’s motion for extension of time to file his brief was filed. In that motion,

appellant requests an extension of time to November 26, 2013 to file his brief.

       Appellant’s motion is granted in part. Appellant’s brief must be filed within 21

days from the date of this order. A further extension of time to file appellant’s brief is

unlikely to be granted absent extraordinary circumstances. Appellant is warned that
“being busy” is not an extraordinary circumstance. See Cabrera v. State, No. 10-12-00095-

CR, 2013 Tex. App. LEXIS 1236 (Tex. App.—Waco Feb. 7, 2013, order) (not designated

for publication).

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted in part
Order issued and filed October 17, 2013




Thibodeau v. Dodeka, LLC                                                           Page 2